Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 13, 14, 17, 18, and 20 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 13, 14, 17, 18, and 20 identify the uniquely distinct features "a blocking member disposed in front of the lens and comprising an opening to allow light to be incident on the lens; and a lens barrel accommodating the lens, wherein the optical portion is noncircular, wherein a portion of the blocking member, facing the optical portion in an optical axis direction, is located to be higher than a portion of the blocking member, facing the flange portion in the optical axis direction, and wherein the blocking member is coupled to the lens barrel”.
It is noted that the closest prior art, Yang (US Patent # 10,914,869) relates to a lens including an optical portion refracting light and a flange portion extending along a portion of a circumference of the optical portion, a blocking member disposed in front of the lens and having an opening to allow light to be incident on the lens, and a lens barrel accommodating the lens. The optical portion is noncircular and a portion of the blocking member facing the optical portion in an optical axis direction is located to be higher than a portion of the blocking member facing the flange portion in the optical axis direction.  However a Terminal Disclaimer was filed on 2/23/2022 and was approved on 2/23/2022.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
3/1/2022